Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 1 of 21
Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 2 of 21
Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 3 of 21
Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 4 of 21
Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 5 of 21
Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 6 of 21
Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 7 of 21
Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 8 of 21
Case 20-00397-ELG   Doc 118    Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                              Document     Page 9 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 10 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 11 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 12 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 13 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 14 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 15 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 16 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 17 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 18 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 19 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 20 of 21
Case 20-00397-ELG   Doc 118 Filed 05/21/21 Entered 05/21/21 18:22:12   Desc Main
                           Document    Page 21 of 21
